Title: To James Madison from William Eustis, [ca. 3 October] 1812
From: Eustis, William
To: Madison, James


[ca. 3 October 1812]
In making out the order, as the Militia were to rendezvous at Pittsburg, at which place they would of course wait for further orders, it was thought sufficient by this mail to direct detachments on the requisition of Captn. Piatt for the Cannon & Stores, without adding “you will wait further orders”—taking the chance (which is very small) of any part of them proceeding without orders.
I observe that in one of Harrison’s proclamations (not now before me) that he calls for men for one month: it appears safe to wait another mail.
WEustis
Nothing from Genl. D. or from any quarter by the mail of this day.
 